Citation Nr: 0613286	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  04-14 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral lower leg 
neuropathy, claimed as secondary to service-connected 
diabetes mellitus.

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1958 to May 1961 
and from July 1961 to November 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2003 and February 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

With regard to the veteran's claim of entitlement to service 
connection for bilateral lower leg neuropathy, the claims 
file shows that the RO denied the claim in January 2003, on 
the basis that there was no evidence showing a diagnosis of 
neuropathy.  However, the veteran subsequently submitted a 
private treatment record dated in June 2003, showing a 
neurological examination and a diagnosis of neuropathy.  
While the RO indicated in the February 2004 statement of the 
case (SOC) that this private diagnosis was merely a 
recitation of the veteran's history, the Board finds that 
there is nothing in the private record to show that the 
diagnosis was deficient.

Therefore, the Board finds that a remand is necessary to 
afford the veteran an additional examination.  This 
examination should reconcile the new private treatment record 
with the VA records, which do not show a diagnosis of 
neuropathy.  If neuropathy is diagnosed, the examiner will be 
asked to provide an opinion as to whether the veteran's 
neuropathy is related to his military service or his service-
connected diabetes mellitus.

As to the veteran's claim of entitlement to an evaluation in 
excess of 50 percent for PTSD, the Board notes that a review 
of the claims file shows that the January 2003 rating 
decision continued the veteran's 30 percent evaluation.  
Subsequently, the veteran filed a notice of disagreement with 
that rating in September 2003.  In February 2004, the RO 
issued a rating decision in which the veteran's disability 
evaluation for PTSD was increased to 50 percent.  In the 
accompanying notice letter, the RO indicated that this was a 
full grant of the benefit the veteran sought on appeal.  
However, the Board finds that nowhere in the record did the 
veteran state that he sought only a 50 percent evaluation for 
PTSD.  Since higher ratings are available for this 
disability, the increase which was awarded did not constitute 
a full grant of the benefit sought on appeal as to this 
issue.  The RO did not issue the veteran an SOC with regard 
to his claim for PTSD.

The Court has held that the filing of a notice of 
disagreement initiates the appeal process, and that the 
failure of the RO to issue an SOC is a procedural defect 
requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).  Thus, the Board finds that this issue must be 
remanded so that the RO can issue an SOC and the veteran can 
be afforded the opportunity to perfect a timely substantive 
appeal (VA Form 9) as to this issue.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for an 
appropriate VA examination to address the 
nature and etiology of his claimed 
neuropathy.  The claims file should be 
made available to and reviewed by the VA 
physician, and the examiner should 
indicate that the veteran's claims file 
and medical records were reviewed.  The 
physician should be asked to do the 
following:

a.  State whether the veteran has 
a proper diagnosis of neuropathy 
in either or both of the lower 
extremities.  In doing so, the 
examiner is asked to address and 
reconcile both the September 2002 
VA neurological examination and 
the June 2003 private treatment 
record showing a diagnosis of 
neuropathy.

b.  If a diagnosis of neuropathy 
is found, the examiner is asked 
to provide an opinion as to 
whether it is more likely than 
not (i.e., to a degree of 
probability greater than 50 
percent), at least as likely as 
not (i.e., a probability of 50 
percent), or unlikely (i.e., a 
probability of less than 50 
percent) that the veteran's 
diagnosed neuropathy is related 
either directly to his military 
service or secondarily to his 
diabetes mellitus.

c.  A complete rationale should 
be provided for all stated 
opinions.

2.  Thereafter, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for bilateral lower leg 
neuropathy, claimed as due to service-
connected diabetes mellitus.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
January 2004 SOC.  An appropriate period 
of time should be allowed for response.

3.  The RO should issue an SOC addressing 
the veteran's claim of entitlement to an 
evaluation in excess of 50 percent for 
PTSD.  The veteran and his representative 
should be provided the opportunity to 
perfect a timely VA Form 9 with respect to 
that issue.  The RO is free to undertake 
any additional development deemed 
necessary with respect to that issue.  If, 
and only if, the veteran perfects his 
appeal as to this issue, the RO should 
return the case to the Board for appellate 
consideration.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).


